OPINION OF THE COURT
Order affirmed. Defendant failed to preserve for review his principal contentions that the motion for a severance was improperly denied and that the trial court’s charge did not adequately caution the jury to consider the evidence pertaining to each count of the indictment separately. Defendant’s other contentions present no basis for reversal.
Concur: Chief Judge Wachtler and Judges Kaye, Hancock, Jr., Bellacosa and Yesawich, Jr.* Taking no part: Judges Simons and Titone.

 Designated pursuant to NY Constitution, article VI, § 2.